          Entered on Docket July 7, 2020
                                                         Below is the Order of the Court.


 1

 2                                                        ___________________
                                                          Christopher M. Alston
 3                                                        U.S. Bankruptcy Judge
                                                              (Dated as of Entered on Docket date above)
 4

 5

 6      _______________________________________________________________
 7

 8

 9
                        IN THE UNITED STATES BANKRUPTCY COURT
10
                FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
11
     In re:
12
     CHAD JAMES COSSEY                              No. 17-15526-CMA
13
     DONIELLE RENEE COSSEY
                                                    EX PARTE ORDER APPROVING
14      Debtors                                     EMPLOYMENT OF SPECIAL
                                                    COUNSEL
15   ____________________________________

16            IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the Debtors

17   are authorized to employ Zach J. Hansen and the law firm of Wattel & York as attorneys

18   in the general administration of a claim including but not limited to any claims against
                                                                                      for

19   any potential lawsuit for the Joint Debtor for a post petition accident which occurred on

20   November 30, 2018 subject to further hearing and order of the Court.
                                         ///end of order///
21

22
     Presented by:                                            No Objection:
23
     /s/ Ellen Ann Brown                                      /s/ Kingston Bowen
24   Ellen Ann Brown WSB 27992                                Kingston Bowen WSB 46688
     Attorney for Debtor                                      Chapter 13 Trustee Staff Attorney
25
                                                                               BROWN and SEELYE PLLC
                                                                         1700 Cooper Point Rd SW #C5
                                                                                  Olympia, WA 98502
                                                                                     253-573-1958
